Exhibit 10.1

EXECUTION COPY

CBOT HOLDINGS, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made as of this 23 day of March, 2006 (this
“Agreement”), by and between CBOT Holdings, Inc. (“Holdings”) and Kevin J. P.
O’Hara (“Executive”).

WHEREAS, Holdings desires to employ Executive to provide services to it and to
the Board of Trade of the City of Chicago, Inc., a Delaware nonstock
corporation, (the “CBOT”), and Executive desires to accept such employment, on
the terms set forth below;

NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Employment Term. Subject to the provisions of Section 4, this Agreement shall
be effective for a term commencing on Executive’s first day of employment, on a
date that is no later than May 1, 2006 and ending on the day immediately
preceding the fourth anniversary of Executive’s first day of employment (the
“Initial Term”); provided, however, that such term shall be automatically
extended for successive twelve (12) month periods unless, no later than ninety
days prior to the expiration of the Initial Term or any extension thereof,
either party shall provide written notice to the other party of its or his
desire not to extend the term (the Initial Term together with any extension
period shall be referred to below as the “Employment Period”).

2. Position and Duties. During the Employment Period, Executive shall serve as
the Chief Administrative Officer and Chief Strategy Officer of Holdings.
Executive shall report to the Chief Executive Officer of Holdings (the “CEO”)
with a dotted line reporting relationship to the Executive Committee of the
Board of Directors of Holdings (the “Board”) and shall perform the duties
assigned to him by the CEO or by the Board or the Executive Committee, which
duties shall include the duties of chief legal officer of Holdings and the CBOT,
and shall devote his full business time, attention and effort to the affairs of
Holdings and the CBOT; provided, however, that Executive may engage in
charitable, civic or community activities and may engage in passive investment
activities, provided that such activities do not interfere with Executive’s
duties hereunder or violate the terms of any of the covenants contained in
Sections 5, 6, or 7 below. Upon any termination of employment, Executive shall
be deemed to have resigned immediately all appointments and positions with
Holdings and the CBOT and their employee benefit plans, and affiliated entities
and shall execute any documents requested by Holdings to reflect such
resignation.

3. Compensation.

(a) Base Salary. Executive’s annual base salary during the Employment Period
shall be not less than $600,000, which amount shall be reviewed at least
annually and may be increased but not decreased (his “Base Salary”).

(b) Performance Bonus. Executive shall participate in an annual performance
bonus program pursuant to which Executive shall be eligible to earn an annual
cash bonus amount (the

 

1



--------------------------------------------------------------------------------

EXECUTION COPY

“Performance Bonus”). The annual Performance Bonus for any fiscal year shall be
equal to (i) 200% of Executive’s Base Salary paid for such year if maximum
performance levels are achieved for the year, (ii) 100% of his Base Salary paid
for such year if target performance levels are achieved for the year, or
(iii) 50% of his Base Salary paid for such year if threshold performance levels
are achieved for the year. For 2006, the Base Salary used for calculating
Executive’s Performance Bonus shall be determined as if he had commenced
employment with Holdings on January 1, 2006. The Performance Bonus, if any,
awarded to Executive shall be paid to Executive no later than March 15th of the
year following the fiscal year in which the Performance Bonus was earned. The
Performance Bonus shall be based on performance levels established by the
Compensation Committee of the Board, provided that the Chief Executive Officer
of Holdings shall consult with Executive prior to making recommendations to the
Compensation Committee for such purposes, and provided, further, that 75% of the
performance levels established by the Compensation Committee shall be based on
the primary financial measurements of Holdings and/or the CBOT during the year.

(c) Equity-Based Compensation. As of the first day of the Employment Period,
Executive shall be granted an option to purchase 5,000 shares of common stock
(the “Option”) in the form attached hereto as Exhibit A, and an award of 15,000
shares of restricted stock in the form attached hereto as Exhibit B. Each such
grant shall be made pursuant to the CBOT Holdings, Inc. 2005 Long-Term Equity
Incentive Plan (the “LTEIP”). Commencing in 2007, Executive shall be considered
for additional equity grants which may or may not be given in the complete
discretion of the Compensation Committee of the Company’s Board of Directors.

(d) Other Benefits. During the Employment Period, Executive shall be entitled to
participate in all of Holdings’ and the CBOT’s employee benefit programs for
which senior executive employees of Holdings are generally eligible excluding
any plans providing severance or termination benefits (“Employee Benefits”);
provided, however, that Holdings or the CBOT may amend, terminate or limit any
such employee benefit program at any time. Executive shall be entitled to five
(5) weeks of paid vacation each year.

(e) Expense Reimbursement. Holdings or the CBOT, as applicable, shall reimburse
Executive for all reasonable expenses incurred by him during the Employment
Period in the course of performing his duties and responsibilities under this
Agreement, and that are consistent with policies of Holdings or the CBOT, as
applicable, in effect from time to time with respect to travel, entertainment
and other business expenses, subject to any applicable requirements with respect
to reporting and documentation of such expenses. In addition, Holdings shall
reimburse Executive for reasonable expenses incurred by him for legal,
accounting and financial advice in connection with the negotiation and execution
of this Agreement in an aggregate amount not to exceed $75,000. Executive shall
be entitled to an amount not to exceed $15,000 per year for reimbursement of
professional services (including legal, accounting, and financial advisors).

4. Termination.

(a) Death. Upon the death of Executive, this Agreement shall automatically
terminate and all rights of Executive and Executive’s heirs, executors and
administrators to compensation and other benefits under this Agreement shall
cease immediately, except that Executive’s heirs, executors or administrators,
as the case may be, shall be entitled to:

 

  (i) accrued Base Salary through and including Executive’s date of death;

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

(ii) accrued Performance Bonus (calculated as if Executive achieved target
performance levels for the year) through and including Executive’s date of death
(determined on a pro rata basis for the number of days of the fiscal year for
which Executive was employed by Holdings);

(iii) payment of COBRA premiums with respect to group health coverage for
Executive’s spouse and dependents for a period of twelve (12) months following
Executive’s death;

(iv) other Employee Benefits to which Executive was entitled on the date of
death in accordance with the terms of the plans and programs of Holdings and the
CBOT; and

(v) Executive’s Base Salary as then in effect for a period of twelve (12) months
following Executive’s death.

(b) Disability. Holdings may, at its option, terminate this Agreement upon a
Permanent Disability (as hereinafter defined) of Executive. Upon such
termination, all obligations of Holdings and the CBOT hereunder shall cease
immediately, except that Executive shall be entitled to:

(i) accrued Base Salary through and including the effective date of Executive’s
termination of employment;

(ii) accrued Performance Bonus (calculated as if Executive achieved target
performance levels for the year) through and including the effective date of
Executive’s termination of employment (determined on a pro rata basis for the
number of days of the fiscal year for which Executive was employed by Holdings);

(iii) payment of COBRA premiums with respect to group health coverage for
Executive, and Executive’s spouse and dependents for period of twelve
(12) months following termination of employment;

(iv) other Employee Benefits provided in accordance with the terms of the plans
and programs of Holdings and the CBOT; and

(v) Executive’s Base Salary as then in effect for a period of twelve (12) months
following Executive’s termination of employment.

For purposes of this Agreement, a “Permanent Disability” shall be deemed to have
occurred upon the first to occur of the following events: (1) if Executive, as a
result of a mental or physical condition, injury, sickness or incapacity, has
become incapable of satisfactorily (as determined by the Board) discharging the
essential functions of Executive’s duties, with or without reasonable
accommodation, for one hundred twenty (120) consecutive days during any period
of twelve (12) consecutive months; or (2) the adjudication of such Executive as
an incompetent or disabled person by a court of competent jurisdiction.

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

(c) Cause.

(i) Holdings may, at its option, terminate Executive’s employment under this
Agreement for Cause (as hereinafter defined).

(ii) As used in this Agreement, the term “Cause” shall mean any one or more of
the following:

(1) any refusal by Executive to perform Executive’s duties under this Agreement
after written demand is delivered by the Board to the Executive identifying the
manner in which the Executive has not substantially performed his duties or any
willful and material violation of any material rule, regulation or guideline
imposed by a regulatory or self regulatory body having jurisdiction over
Holdings or the CBOT, as determined after investigation by the Board. Executive,
after having been given written notice by Holdings, shall have seven (7) days to
cure such refusal or violation;

(2) any intentional act of fraud, embezzlement, theft or misappropriation of
Holdings’ or the CBOT’s funds by Executive, as determined after investigation by
the Board, or Executive’s admission or conviction of a felony or of any crime
involving moral turpitude, fraud, embezzlement, theft or misrepresentation;

(3) any willful and material misconduct of Executive resulting in a material
financial loss or liability to Holdings or the CBOT, or damage to the reputation
of Holdings or the CBOT, as determined after investigation by the Board; or

(4) any breach by Executive of any one or more of the covenants contained in
Sections 5, 6, or 7 below.

No act or omission shall be deemed willful for purposes of this Section if taken
or omitted to be taken by Executive in a good faith belief that such act or
omission to act was in the best interests of the Company. Neither the failure to
meet performance objectives and standards nor differences of agreement with
respect to strategy or the implementation of business plans or the success or
lack of success of any such strategy or implementation shall constitute Cause.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until Holdings delivers to Executive a copy of a
resolution duly adopted by the Board at a meeting called and held for such
purpose. Executive shall be given at least fourteen (14) days advance written
notice of any such meeting at which the Board proposes to consider whether or
not to terminate Executive for Cause, and the written notice shall describe in
reasonable detail the basis on which the Board may conclude that Cause exists.
Executive shall have the opportunity to appear in person and to make such
written and/or oral presentation to such meeting of the Board as he believes
necessary.

(iii) The exercise of the right of Holdings to terminate this Agreement pursuant
to this Section 4(c) shall not abrogate the rights or remedies of Holdings in
respect of the breach giving rise to such termination.

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

(iv) If Holdings terminates Executive’s employment for Cause, all obligations of
Holdings and the CBOT hereunder shall cease immediately, except that Executive
shall be entitled to the payments and benefits specified in Sections 4(b)(i) and
4(b)(iv) hereof.

(d) Without Cause. Holdings may, at its option, terminate Executive’s employment
under this Agreement upon ten (10) days prior written notice to Executive for a
reason other than a reason set forth in Section 4(a), 4(b) or 4(c). If Holdings
terminates Executive’s employment for any such reason (other than as a result of
non-renewal of this Agreement pursuant to Section 1 hereof), all obligations of
Holdings and the CBOT hereunder shall cease immediately, except that Executive
shall be entitled to the payments and benefits specified in Section 4(b)(i),
4(b)(iii) and 4(b)(iv) and, in addition, Executive shall be paid the Termination
Amount. The “Termination Amount” is an amount equal to the Applicable Percentage
(as defined below) of the sum of (I) the Executive’s annual Base Salary as of
the date immediately prior to Executive’s termination of employment
(disregarding any decrease in such Base Salary in breach of this Agreement),
plus (II) the Performance Bonus for the year of termination calculated as if
Executive achieved target performance levels for the year. The “Applicable
Percentage” shall be 150% unless Executive’s termination of employment occurs
within the twelve-month period immediately following a Change in Control (as
defined in the LTEIP), in which case the applicable percentage shall be 200%.
The Termination Amount shall be paid to Executive as soon as practicable after
Executive executes and delivers a general release in such form as Holdings may
reasonably require or, if later, the first day thereafter on which Holdings
believes payment will not result in an additional tax on Executive under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

(e) Termination for Good Reason. Executive may terminate his employment under
this Agreement at any time for Good Reason (as defined below). If Executive
terminates his employment for Good Reason, all obligations of Holdings and the
CBOT hereunder shall cease immediately, except that Executive shall be entitled
to the payments and benefits specified in Section 4(b)(i) and 4(b)(iv) and in
addition, Executive shall be paid the Termination Amount determined in
accordance with Section 4(d). The Termination Amount shall be paid to Executive
as soon as practicable after Executive executes and delivers a general release
in such form as Holdings may reasonably require or, if later, the first day
thereafter on which Holdings believes payment will not result in an additional
tax on Executive under Section 409A of the Code.

(i) “Good Reason” shall mean (1) there is a material adverse change Executive’s
position or material diminution of Executive’s responsibilities or authority
hereunder (provided, however, that, prior to a Change in Control, no good faith
change in Executive’s duties, responsibilities, and authorities which are
consistent with his position as a senior executive of Holdings shall be deemed a
material adverse change or material diminution for these purposes) (2) there is
a reduction in Executive’s Base Salary, (3) the relocation of Executive’s
primary office to a location that is more than 75 miles from the headquarters of
Holdings on the date hereof, (4) an adverse change in Executive’s title, or
(5) any material breach of this Agreement by Holdings including the Executive
ceasing to be the Chief Administrative Officer and Chief Strategy Officer of
Holdings.

(ii) Notwithstanding the foregoing, no termination by Executive for Good Reason
shall be effective unless and until Executive has given Holdings written notice
of the reasons for the termination for Good Reason and has given Holdings at
least ten (10) business days in which to remedy the reasons stated, and Holdings
has failed to do so.

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

(f) Voluntary Termination. Upon two weeks’ prior written notice to Holdings,
Executive may voluntarily terminate Executive’s employment with Holdings for any
reason. If Executive voluntarily terminates Executive’s employment pursuant to
this Section 4(f), all obligations of Holdings and the CBOT hereunder shall
cease immediately, except that Executive shall be entitled to the payments and
benefits specified in Sections 4(b)(i) and 4(b)(iv) hereof.

(g) Non-Renewal of Agreement. In the event that this Agreement is not renewed
pursuant to Section 1 hereof, Executive shall be an “at-will” employee and upon
any termination of Executive’s employment with Holdings, all obligations of
Holdings and the CBOT hereunder shall cease immediately, except that Executive
shall be entitled to the payments and benefits specified in Section 4(b)(i) and
4(b)(iv) hereof, plus a Termination Amount determined in accordance with
Section 4(d) but substituting an Applicable Percentage of 100%. The Termination
Amount shall be paid to Executive as soon as practicable after Executive
executes and delivers a general release in such form as Holdings may reasonably
require or, if later, the first day thereafter on which Holdings believes
payment will not result in an additional tax on Executive under Section 409A of
the Code.

(h) Minimum Stock Retention. Notwithstanding anything contained herein to the
contrary, at any time while Executive is employed by Holdings or the CBOT,
Executive shall be required to hold for a period of at least two years, 50% of
the “net shares” acquired upon the exercise of any portion of the Option and 50%
of the “net shares” acquired upon vesting of any of the Restricted Stock. For
the purposes of this Agreement, “net shares” shall mean the number of shares
obtained by exercising the option, less the number of shares, if any, exchanged,
withheld by Holdings or sold pursuant to a cashless exercise to pay the exercise
price of the option and any taxes or transaction costs due upon the exercise

(i) Certain Additional Payments. In the event that it shall be determined that
any payment or distribution by Holdings or the CBOT to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 4(i), such payments or
distributions being referred to herein as “Payments”) would give rise to
liability of Executive for the excise tax imposed by Section 4999 of the Code,
(such excise tax, together with any interest and penalties thereon, the “Excise
Tax”), then Executive shall be entitled to receive an additional payment (the
“Additional Payment”) in an amount such that after payment by Executive of all
Federal, state and local taxes and Excise Tax imposed upon the Additional
Payment, Executive retains an amount of the Additional Payment equal to the
Excise Tax imposed upon the Payments, provided, however, that no Additional
Payment shall be made hereunder in the event that a reduction of 10% or less in
the Payments taken into account for purposes of such Section 4999 would result
in the avoidance of the Excise Tax.

(j) Federal and State Taxes. Holdings shall deduct from the amounts payable to
Executive pursuant to this Agreement the amount of all required federal, state,
and local withholding taxes, and all applicable federal employment taxes.
Notwithstanding anything contained in this Agreement to the contrary, any
payments due under this Agreement shall be deferred until the first day that
such payments can be made without subjecting Executive to interest and
additional tax under Section 409A of the Code.

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

5. Confidential Information. Executive acknowledges that certain information,
observations and data (including, for example, trade secrets, strategic or
operational plans, ideas for new products, proposals to establish affiliations
with other entities, employment information about Holdings and CBOT employees
and other, similar secret, valuable or confidential information) obtained by him
while employed by Holdings and concerning the business or affairs of Holdings
and its affiliates and subsidiaries (the “Companies”) (“Confidential
Information”) are the property of Holdings. Therefore, Executive agrees that he
shall not disclose to any unauthorized person or use for his own purposes any
Confidential Information without the prior written consent of the Board, unless
and to the extent that the Confidential Information becomes generally known to
and available for use by the public other than as a result of Executive’s acts
or omissions. Executive shall deliver to Holdings at the termination of his
employment with Holdings, or at any other time Holdings may request, all
memoranda, notes, plans, records, reports, computer tapes, printout and software
and other documents and data (and copies thereof) embodying or relating to the
Confidential Information, Work Product (as defined below) or the business of the
Companies, which he may then possess or have under his control.

6. Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Companies actual or anticipated business, research and development
or existing or future products or services and which are conceived, developed or
made by Executive while employed by Holdings (“Work Product”) belong to
Holdings. Executive shall promptly disclose such Work Product to the Board and,
at Holdings’ expense perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).

In accordance with Section 2872 of the Illinois Employee Patent Act, Ill. Rev.
Stat Chap. 140, § 301 et seq. (1983), Executive is hereby advised that this
Section 7 regarding Holdings’ and the CBOT’s ownership of Work Product does not
apply to any invention for which no equipment, supplies, facilities or trade
secret information of the Companies are used and which are developed entirely on
Executive’s own time, unless (i) the invention relates to the business of the
Companies or to the Companies’ actual or demonstrably anticipated research or
development or (ii) the invention results from any work performed by Executive
for the Companies.

7. Non–Compete, Non–Solicitation.

(a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that in the course of his employment with
Holdings he shall become familiar with the Companies’ trade secrets and with
other Confidential Information concerning the Companies and that his services
shall be of special, unique and extraordinary value to Holdings. Therefore,
Executive agrees that during the Employment Period, and for one (1) year after
termination of employment for any reason (the “Non-Compete Period”), he shall
not directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, or in any manner engage in any business with
a “Competitor.” “Competitor”, for purposes of this Agreement, means the New York
Stock Exchange, Chicago Mercantile Exchange, The Chicago Board of Options
Exchange, The Clearing Corporation, The Options Clearing Corporation, The London
Clearing House, Brokertec, Eurex, Euronext, any other commodities, futures,
options or securities exchange whether electronic or otherwise, and any entity
that, directly or indirectly, owns

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

or controls or is owned or controlled by any of these entities. Nothing herein
shall prohibit Executive from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation that is publicly traded, so long
as Executive has no active participation in the business of such corporation.
Notwithstanding the foregoing, if Holdings elects not to extend the term of this
Agreement pursuant to Section 1 above, the Non-Compete Period shall terminate as
of the sixth month anniversary of the last day of Executive’s employment by
Holdings.

(b) During the Non-Compete Period, Executive shall not for the benefit of any
Competitor directly or indirectly through any person or entity (i) induce or
attempt to induce any employee of the Companies to leave the employ of the
Companies, or in any way interfere with the relationship between the Companies
and any employee thereof, (ii) hire any person who was an employee of the
Companies at any time during the Non-Compete Period or (iii) induce or attempt
to induce any customer, supplier, licensee, licensor, franchisee or other
business relation of the Companies to cease doing business with the Companies,
or in any way interfere with the relationship between any such customer,
supplier, licensee or business relation and the Companies.

(c) If, at the time of enforcement of this Section 7, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive acknowledges that the restrictions contained in this
Section 8 are reasonable and that he has reviewed the provisions of this
Agreement with his legal counsel.

8. Enforcement.

(a) Holdings and Executive hereby agree that Holdings would be damaged
irreparably in the event that any provision of Section 5, 6, or 7 were not
performed in accordance with its terms or were otherwise breached and that money
damages would be an inadequate remedy for any nonperformance or breach.
Accordingly, in the event of a breach or a threatened breach by Executive of any
of the provisions of Section 5, 6, or 7, Holdings shall be entitled to, and
Executive hereby consents to, the entry of a court order for specific
performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security). In addition, in
the event of an alleged breach or violation by Executive of Section 5, 6, or 7,
the Non-Compete Period shall be tolled until such breach or violation has been
duly cured. Executive agrees that Executive shall submit to the personal
jurisdiction of the courts of the State of Illinois in any action by Holdings to
enforce an arbitration award against Executive or to obtain interim injunctive
or other relief pending an arbitration decision. Executive waives any such right
to claim that any such court is an inconvenient forum for the resolution of any
such action.

(b) Notwithstanding anything contained in this Agreement to the contrary, in the
event Executive breaches any obligation under Section 5, 6, or 7 of this
Agreement, any vested and unexercised portion of the Option shall be deemed
cancelled and forfeited without further consideration to Executive and Executive
shall pay to Holdings an amount equal to the value of Restricted Stock which
vested upon termination of employment and the value received by Executive upon
the exercise of any portion of the Option after termination of employment.

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

9. Defense of Claims and Indemnity.

(a) During the Employment Period, and continuing after the termination of
Executive’s employment by Holdings for a period of two (2) years, Executive
shall reasonably cooperate with Holdings at its request in the defense or
prosecution of any claim that may be made by or against the Companies. Such
cooperation shall include, without limitation, serving as a witness at trial or
hearing, being deposed, and preparation for same or otherwise cooperating with
Holdings as determined to be necessary by Holdings at its sole discretion, for
the defense or prosecution of a claim. During the two (2) year period after
termination of Executive’s employment with Holdings, Holdings shall reimburse
Executive for all reasonable expenses in connection therewith, including travel
expenses, and shall compensate him at a daily rate equal to his Base Salary on
the date the Employment Period terminated, divided by two hundred (200), with
days used for preparation, travel and other related matters being included for
purposes of determining the compensation due to Executive. To the extent
reasonably practicable, Holdings shall provide Executive with notice at least
ten (10) days prior to the date on which any such travel is required.

(b) Executive shall be indemnified by Holdings against liability as an officer
of Holdings as, and to the extent, provided for in the bylaws of Holdings,
provided that Executive’s right to indemnification shall not, in any event,
result in a benefit to Executive that is less than provided by such bylaws in
effect on the date of this Agreement.

10. Trading Prohibition. The trading prohibitions contained in Holdings and the
CBOT’s Personnel Policies and Procedures Manual shall apply to Executive during
the Employment Period.

11. Survival Independent Provisions. Notwithstanding any other provision of this
Agreement, Sections 4, 5, 6, 7, 8, and 9 shall survive and continue in full
force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period. Executive’s covenants in Sections 5, 6, 7,
8, and 9, are independent covenants and the existence of any claim by Executive
against Holdings or the CBOT under this Agreement or otherwise shall not excuse
Executive’s breach of any covenant in Sections 5, 6, 7, 8, and 9. Holding’s
covenant in Section 9(b), is an independent covenant and the existence of any
claim by Holdings against Executive under this Agreement or otherwise shall not
excuse Holding’s breach of such covenant.

12. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated.

Kevin J.P. O’Hara

At the address then recorded on the books and records of Holdings

With a copy to:

Steven J. Gavin and

Mark S. Weisberg

Winston & Strawn LLP

35 West Wacker Drive

Chicago, IL 60601

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

Notices to Holdings:

Chief Executive Officer

CBOT Holdings, Inc.

141 West Jackson Boulevard

Chicago, Illinois 60604

With a copy to:

Herbert W. Krueger

Mayer, Brown, Rowe & Maw LLP

71 South Wacker Drive

Chicago, Illinois 60606

or such other address to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given the second
business day after it has been so delivered, sent or mailed.

13. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any action in any jurisdiction, but this Agreement shall
be reformed, construed and enforce in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

14. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way. On and
after the date of this Agreement, the Original Agreement shall have no force or
effect.

15. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

16. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

17. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, Holdings, the CBOT and their
respective heirs, successors and assigns, except that neither party may assign
their rights or delegate their duties or obligations hereunder without the prior
written consent of the other party. Holdings shall require any successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Holdings would be required to perform it if no such
assignment or succession had taken place.

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

18. Choice of Law. All issues and questions concerning the construction
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Illinois, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Illinois or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Illinois.

19. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of Holdings (as approved by the
Board) and Executive.

* * * *

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

CBOT HOLDINGS, INC. By:  

/s/ Bernard W. Dan

Title:   President and Chief Executive Officer EXECUTIVE:

/s/ Kevin J.P. O’Hara

Kevin J.P. O’Hara

 

11



--------------------------------------------------------------------------------

EXHIBIT A

CBOT HOLDINGS, INC.

NON-QUALIFIED STOCK OPTION AWARD

Pursuant to the authority reserved to the Compensation Committee of the Board of
Directors of CBOT Holdings, Inc., a Delaware corporation (the “Company”), the
Participant specified below has been granted this option under the CBOT
Holdings, Inc. 2005 Long-Term Equity Incentive Plan (the “Plan”).

1. Terms of Award. The following terms used in this Non-Qualified Stock Option
Award (this “Award”) shall have the meanings set forth in this paragraph 1:

The “Participant” is Kevin J.P. O’Hara.

The “Grant Date” is                 , 2006.

The number of “Covered Shares” is 5,000 shares of the Company’s Class A common
stock.

The “Exercise Price” is $                 per share [the closing selling price
of the stock on the New York Stock Exchange on the last trading preceding the
Grant Date].

Except where the context clearly implies to the contrary, any capitalized term
in this Award shall have the meaning ascribed to that term under the Plan.

2. Non-Qualified Stock Option. The Option is not intended to constitute an
“incentive stock option” as that term is used in Code section 422.

3. Date of Exercise. Subject to the limitations of this Award, each Installment
of Covered Shares of the Option shall be exercisable on and after the Vesting
Date for such Installment as described in the following schedule.

 

INSTALLMENT OF TIME VESTED

OPTIONS

 

VESTING DATE APPLICABLE TO

INSTALLMENT

1,250 of Covered Shares

 

First Anniversary of Grant Date

1,250 of Covered Shares

 

Second Anniversary of Grant Date

1,250 of Covered Shares

 

Third Anniversary of Grant Date

1,250 of Covered Shares

 

Fourth Anniversary of Grant Date



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this paragraph 3, (i) all remaining
Installments shall become immediately vested and exercisable upon a Change in
Control, or Participant’s death or termination of employment by reason of
Disability as defined in his employment agreement, and (ii) in the event of a
termination of Participant’s employment by the Company without Cause (as defined
below) or by the Participant for “Good Reason” as defined in his employment
agreement with the Company, any Installment that would have become vested in
accordance with the foregoing schedule within the 24-month period immediately
following such termination of employment shall become immediately vested and
exercisable. The Option may be exercised on or after the date of the
Participant’s termination of employment with the Company and its Subsidiaries
for any reason only as to that portion of the Covered Shares for which it was
exercisable immediately prior to or became exercisable upon the date of such
termination of employment.

4. Expiration. The Option shall not be exercisable after the Company’s close of
business on the last business day that occurs prior to the Expiration Date. The
“Expiration Date” shall be the earliest to occur of:

(a) the tenth anniversary of the Grant Date;

(b) immediately upon termination of the Participant’s employment with the
Company or any Subsidiary for Cause (as defined in the Plan or in the
Participant’s employment agreement with the Company);

(c) 30 days after the Participant resigns (other than for “Good Reason” within
the meaning of the Participant’s employment agreement with the Company) from the
employ of the Company and its Subsidiaries; or

(d) 90 days after any termination of employment with the Company and its
Subsidiaries not described in paragraph (b) or (c) above.

The Option shall expire immediately upon any termination of employment with the
Company and its Subsidiaries as to any portion of the Option which is not
exercisable immediately before such termination of employment and does not
become exercisable upon such termination of employment.

5. Method of Option Exercise. Subject to the terms of this Agreement and the
Plan, the Option may be exercised in whole or in part by filing a written notice
with the Secretary of the Company at its corporate headquarters prior to the
Company’s close of business on the last business day that occurs prior to the
Expiration Date. Such notice shall specify the number of shares of Common Stock
which the Participant elects to purchase, and shall be accompanied by payment of
the Exercise Price for such shares of Common Stock indicated by the
Participant’s election. Payment shall be made by any method provided in
paragraph 7 of the Plan, other than by delivery of a promissory note.

6. Transferability. The Option is not transferable by the Participant other than
by will or by the laws of descent and distribution, and during the Participant’s
life, may be exercised only by the Participant. It may not be assigned,
transferred (except as aforesaid), pledged or

 

2



--------------------------------------------------------------------------------

hypothecated by the Participant in any way whether by operation of law or
otherwise, and shall not be subject to execution, attachment or similar process.
Any attempt at assignment, transfer, pledge or hypothecation, or other
disposition of this Option contrary to the provisions hereof, and the levy of
any attachment or similar process upon this option, shall be null and void and
without effect.

7. Plan Governs. Notwithstanding anything in this Award to the contrary, the
terms of this Award are subject to the terms of the Plan, a copy of which may be
obtained by the Participant from the office of the Secretary of the Company; and
this Award is subject to all interpretations, amendments, rules and regulations
promulgated by the Compensation Committee from time to time pursuant to the
Plan.

8. Not An Employment Contract. The Option will not confer on the Participant any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.

9. Fractional Shares. In lieu of issuing a fraction of a share upon any exercise
of the Option, resulting from an adjustment of the Option pursuant to the Plan
or otherwise, the Company will be entitled to pay to the Participant an amount
equal to the Fair Market Value of such fractional share.

10. No Rights As Shareholder. The Participant shall not have any rights of a
shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.

11. Applicable Law. The provisions of this Award shall be construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of law provisions of any jurisdiction.

* * * * * *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Non-Qualified Stock Option Award
to be executed in its name and on its behalf, all as of the Grant Date.

 

CBOT HOLDINGS, INC. By  

 

Its  

 

 

4



--------------------------------------------------------------------------------

EXHIBIT B

CBOT HOLDINGS, INC.

RESTRICTED STOCK AWARD

Pursuant to the authority reserved to the Compensation Committee of the Board of
Directors of CBOT Holdings, Inc., a Delaware corporation (the “Company”), the
Participant specified below has been granted shares of restricted stock of the
Company’s Class A Common Stock (“Restricted Stock”) under the terms of the CBOT
Holdings, Inc. 2005 Long-Term Equity Incentive Plan (the “Plan “) and pursuant
to this Restricted Stock Award (the “Award”).

1. Terms of Award. The following terms used in this Award shall have the
meanings set forth in this paragraph 1:

The “Participant” is Kevin J.P. O’Hara.

The “Grant Date” is                     , 2006.

The number of shares of Restricted Stock is 15,000.

Except where the context clearly implies to the contrary, any capitalized term
in this Award shall have the meaning ascribed to that term under the Plan.

2. Restrictive Legends. All certificates representing shares of Restricted Stock
shall have affixed thereto a legend in substantially the following form, in
addition to any other legends that may be required under federal of state
securities laws:

“The shares of stock represented by this certificate are subject to restrictions
on transfer and a risk of forfeiture as set forth in the CBOT Holdings, Inc.
2005 Long-Term Equity Incentive Plan and a certain Restricted Stock Award. Such
Plan and Award are available for inspection at the office of the Secretary of
the corporation.”

3. Vesting of Shares. The Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered prior to the date the Participant
is vested in the shares in accordance with the following schedule:

 

INSTALLMENT

 

VESTING DATE APPLICABLE TO

INSTALLMENT

3,750 shares

 

First anniversary of Grant Date

3,750 shares

 

Second anniversary of Grant Date

3,750 shares

 

Third anniversary of Grant Date

3,750 shares

 

Fourth anniversary of Grant Date



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this paragraph 3, (i) the
Participant shall become immediately vested in the shares of Restricted Stock
and restrictions on such shares shall lapse as of the date of a Change in
Control, the Participant’s death or termination of his employment by reason of
Disability as defined in his employment agreement, and (ii) in the event of the
termination of the Participant’s employment by the Company for reasons other
than Cause (as defined in the Plan or in the Participant’s employment agreement
with the Company) or by the Participant for “Good Reason” (as defined in his
employment agreement with the Company), the Participant shall become immediately
vested in any installment of shares that would have become vested in accordance
with the foregoing schedule within twenty four months of such termination of
employment and the restrictions on such shares shall immediately lapse. Except
as otherwise provided in this paragraph 3 or an employment agreement, the
Participant shall forfeit all unvested shares of Restricted Stock as of the date
of any termination of the Participant’s employment with the Company.

4. Plan Governs. Notwithstanding anything in this Agreement to the contrary, the
terms of this Award shall be subject to the terms of the Plan, a copy of which
may be obtained by the Participant from the office of the Secretary of the
Company.

5. Not an Employment Contract. The grant of the shares of Restricted Stock will
not confer on the Participant any right with respect to continuance of
employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate or modify the terms of such Participant’s employment
or other service at any time.

6. Applicable Law. The provisions of this Award shall be construed in accordance
with the laws of the State of Delaware, without regard to the conflict of law
provisions of any jurisdiction.

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Award to be
executed in its name and on its behalf, all as of the Grant Date.

 

CBOT HOLDINGS, INC., a Delaware corporation By  

 

 

2